DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claim 12 depends on Claim 11, which states that the two regions are adjacent zones where the first zone is upstream of the second zone in the direction of flow of the exhaust gas.  Claim 12 however describes them as superimposed layers, which would not be in the direction of flow of exhaust gas unless the catalyst is turned upon its side.  Therefore, Claim 12 will be interpreted as being on it’s side.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 14 says “the invention”, which lacks antecedent basis.  This claim is written in independent form but it appears to be intended to be a dependent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10-13, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8, 9, 10, 11, 12, 15, 17, 19, 24 of copending Application No.: 16/469835 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 2 are fully encompassed by Claim 1 of ‘835 even though Claim 1 of ‘835 discloses additional features to Claims 1-2 of this application.
Claims 3 and 4 are fully encompassed by Claim 17 of ‘835.
Claim 5 is fully encompassed by Claim 19 of ‘835.
Claim 6 is fully disclosed by Claim 4 of ‘835.
Claim 7 is fully disclosed by Claim 5 of ‘835.
Claim 8 is fully disclosed by Claim 7 of ‘835.
Claim 9 is fully disclosed by Claim 8 of ‘835.
Claim 10 is fully disclosed by Claim 10 of ‘835.
Claim 11 is fully disclosed by Claim 10 of ‘835.
Claim 12 is fully disclosed by Claim 9 of ‘835.
Claim 13 is fully disclosed by Claim 11 of ‘835.
Claim 16 is fully disclosed by Claim 12 of ‘835.
Claim 17 is fully disclosed by Claim 24 of ‘835.
Claim 18 is fully disclosed by Claim 15 of ‘835.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Han (EP 2992956).
Han describes use of a catalyst device (abstract) used with exhaust from an engine (abstract, diesel engine is one type of combustion engine).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 8, 9, 13, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (EP 2992956) and in view of Bauer (US Pub.: 2015/0224486).
As to Claims 1, 7, 15 Han describes an SCR catalyst that includes a vanadia and titania top layer over a Fe or Cu-modified zeolite layer (see Figure 3). The two layers can each be considered “catalytic regions”.  The vanadia and titania is added in the form of a slurry (para. 12), which can be considered a mixture.  The catalyst is used to treat exhaust gases that contain NOx gases (para. 1).
Han does not describe that the vanadium oxide and titanium oxide material also contains cerium oxide.
Bauer describes an SCR material that contains vanadium oxide supported on a metal oxide of titania, silica and combinations thereof (abstract).   Bauer teaches that the support can include ceria along with titania and silica in the vanadia portion of the catalyst (para. 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include silica along with the titania support for use in the vanadium oxide SCR support, as taught by Bauer for use with Han because the inclusion of silica in the vanadium oxide and titania-based catalyst is known to have predictable results.

	As to Claim 2, Han teaches that the catalyst top layer (first region) can contain titania (see rejection above).

As to Claims 8 and 9, Han and Bauer teach that the sieve can include a BEA-type (see Table 2 of Han).  BEA-sieves have ring sizes of more than 8 tetrahedra.

	As to Claim 13, Han teaches that the catalysts are both deposited on a ceramic substrate, such as coerdierte, which is an inert substrate (para. 11).

As to Claim 16, the specification states that when the composition has cerium oxide in the first region and it is combined with vanadium oxide for use as an SCR, the catalyst has very good NOx removal with suppressed formation of NO2.
	The Han and Bauer references teach inclusion of cerium oxide with the vanadium oxide (see above) and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this combination would produce the same nitrous oxide suppression.

	As to Claim 18, Han teaches that to the catalyst is fed an exhaust (para. 2) and a reducing agent (para. 3) and that this combination reduces NOx in the SCR (para. 3).

Claims 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Bauer as applied to claim 1 above, and further in view of Ma (CN 101396655).
Han explains that one of their SCR catalyst layers includes vanadia and titania, but does not describe how much.
Bauer explains that the support to the vanadia can include other compounds in addition to titania, such as ceria.
Neither describes the amounts claimed.
Ma describes a titania-based multi-component catalyst used for SCR reduction (title).  The catalyst includes a V2O5-component in an amount of 5-15 wt% and 1-5 % of ceria (abstract).  The catalyst includes titania and other components (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include V2O5 in the SCR catalyst in an amount of 5-15 wt % and ceria in an amount of 1-5wt%, as taught by Ma for use with the SCR layer-containing vanadia, titania and ceria of Han and Bauer because these concentrations are known to be effective for use in SCR catalysts.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

Claims 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Bauer as applied to claim 1 above, and further in view of Adelmann (US Pub.: 2013/0121902).
	As to Claims 10 and 11, Han teaches applying the vanadia layer is overlaid onto the zeolite layer (para. 12).  Han does not describe the first layer as the one contacted by the exhaust stream first however.
	Adelmann describes a SCR catalyst (title) for use in treating engine exhaust gases (abstract).  The catalyst teaches that the SCR has zones and that the first zone, in the flow direction of the exhaust gas contains layer B, followed by another layer or vice versa (para. 34, FI. 1).  Alternatively, Adelmann teaches that the catalysts can be on-top of one another (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the layers either on top or adjacent to each other, as taught by Adelman for use with Han and Bauer because either configuration is effective for use in SCR catalysts. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 15 above, and further in view of Obayashi (US Pub.: 2008/0112871).
As to Claim 17, Han teaches that the optimal NO2/NO is 1 (abstract) and that the operating temperature is about 230-250 degrees C (see table 2), but Han does not state that the NO2/NO2 ratio is greater than 5.
Obayashi describes a catalyst used for NOx removal that includes titanium oxide, vanadium oxide and other metals (abstract).  The catalyst is used as an SCR (abstract, ammonia used as reducing agent).  
As to the NOx conditions, Obayashi explains in their simulation that the NO2/NOx ratio can be at 0.67 (table 1) or 0.8 (table 2) for an effective NOx removal (see Fig. 3 and Fig. 5).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to effectively use the SCR of Han and Bauer in NOx reduction, as taught by Obayashi because these exhaust conditions are known to be effectively reduce NOx when the exhaust contains from 0.67 or 0.80 NO2/NOx. 
	Although Obayashi does not disclose the presence of cerium oxide or silica, silica is an inert support and cerium oxide is used to support reduction of NOx.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lack of cerium oxide in the catalyst of Obayashi while still effectively reducing NOx levels in this range would be further improved by the addition of cerium oxide of Han and Bauer.
 Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Chapman (US Pub.: 2011/0138789).  Chapman describes an SCR catalyst (title and abstract) that can have a composition that includes V2O5 in an amount of 2wt% (para. 31), TiO2 in an amount of 81wt%, WO3 in an amount of 9 wt% and Silica in an amount of 10 wt % (para. 31).  This reference does not describe how much cerium is contained in the catalyst however.  It merely states that some cerium may be present.  One of ordinary skill would not know to add specifically 0.2-10 wt%.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 25, 2021